Miller, Judge,
dissenting.
Although the horizontal bars and cross-braces cause the merchandise in question to be more than single pole shores, that fact does not prevent its classification under item 664.10 as lifting machinery. This court, in holding that single pole, adjustable shores were “machines” for purposes of paragraph 372 of the Tariff Act of 1930, quoted with approval the following definition of “machine”:
Any device consisting of two or more resistant, relatively constrained parts, which, by a certain predetermined intermotion, may serve to transmit and modify force and motion so as to produce some given effect or to do some desired kind of work; . . .
Brauner & Co. v. United States, 59 CCPA 24, C.A.D. 1030, 451 F. 2d 646 (1971). Moreover, no new function or functions were derived by appellant’s shore frames from the addition of the horizontal bars and cross-braces. They were merely rendered more stable and safe in performing their function as lifting machinery. Cf. United States v. Flex Track Equipment Ltd., 59 CCPA 97, C.A.D. 1046, 458 F. 2d 148 (1972).
The decision and judgment of the Customs Court should be reversed.